Citation Nr: 0911678	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-10 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability. 

3.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to February 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A videoconference hearing before the 
undersigned was conducted in February 2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or 
disability, to include periodontal disease or extracted teeth 
because of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.

2.  In April 1957, the RO denied the Veteran's claim of 
service connection for a right knee disability.  That 
decision is final.  

3.  The evidence received since the April 1957 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating this claim.

4. The veteran's right knee disability began in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2008).

2.  New and material evidence has been received since the 
April 1957 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dental Claim

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  As to 
any duty to provide an examination and/or seek a medical 
opinion for his claim, in the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As will be discussed below, there 
is no evidence that the Veteran experienced dental trauma in 
service, nor does he have the requirements by which VA dental 
treatment can be provided.  Therefore, an examination is not 
necessary to decide the claim.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  In fact, at his hearing 
in February 2009, the Veteran stated that he was satisfied 
with the adequacy of the VA notice and waived any error in 
the content or timing of the notice.


B.  Analysis

The Veteran contends that he is entitled to service 
connection for dental trauma because civilian German interns 
treated his teeth in service, they did a terrible job, and 
the fillings subsequently fell out causing multiple traumas 
that resulted in subsequent infections, caries, and other 
dental problems.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the Veteran has loss of teeth resulting in loss of 
substance of body of maxilla or mandible.  Therefore, the 
Veteran does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

The Veteran has not presented any competent evidence that he 
has a dental disorder for which service-connected 
compensation may be granted.  There is no evidence of any 
inservice dental trauma.  For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  VA O.G.C. Prec. Op. No. 
5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1).  Therefore, the Veteran does not have a service-
connected, non-compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
(Class II(a)).  38 C.F.R. § 17.161(c).

A claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the Veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  The Veteran was 
scheduled for such treatment in July 1956 but failed to 
report for the scheduled one-time dental treatment.  

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the Veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that such VA dental treatment was provided.  
There is no evidence demonstrating that the Veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  
The Veteran's service-connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and service connection is not warranted.

II.  Right Knee Disability

Here, the Board is granting the maximum benefit allowable, so 
an analysis of whether the duties to notify and assist the 
Veteran have been satisfied is unnecessary.

In April 1957, the RO denied service connection for a right 
knee disability.  In reaching that decision, the RO 
considered the Veteran's service treatment records which 
showed treatment for a fall causing right knee pain; and a 
statement from his private physician who diagnosed internal 
derangement of the right knee in February 1957.  He presented 
at a VA facility later in February 1957 complaining of an 
inservice right knee injury and that a jack hit his knee at 
work about 10 days ago.  The RO denied the claim due to a 
post-service intercurrent injury and that there was no 
continuity of symptomatology since his inservice right knee 
problems.  

The RO notified the Veteran of that decision and of his 
appellate rights later that month.  

In May 2005, the Veteran attempted to reopen his claim.  

Since the Veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's April 1957 decision, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been submitted, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and competent evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In connection with the current petition to reopen, the Board 
notes that evidence submitted since April 1957 includes a 
report from Thomas C. Young, M.D., dated in October 2006, who 
opined that there seemed to be a causal link between the 
Veteran's right knee disability and his inservice fall.

The RO originally denied the claim in April 1957 finding that 
the Veteran's right knee disability was due to a post-service 
injury.  This new evidence received since the last final 
denial in April 1957 is particularly significant and material 
as this is the first competent evidence of record indicating 
the Veteran's current right knee disability was incurred in 
service.  So that report is new and material evidence and, 
therefore, sufficient to reopen the Veteran's claim for 
service connection for a right knee disability.

The Board finds the Veteran's testimony regarding the absence 
of any post-service trauma to his knee to be credible.  The 
only competent medical opinion of record finds that the 
Veteran's right knee disability was incurred because of 
inservice injury.  See Coburn v. Nicholson, 19 Vet. App. 427,  
432-33 (2006) (a medical report is credible when it relied on 
an accurate history provided by a veteran).  

Therefore, service connection for a right knee disability is 
warranted.  See Hickson, supra.


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.

New and material evidence has been received and the claim of 
service connection for a right knee disability is reopened.

Service connection for a right knee disability is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


